 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICETO ALLEMPLOYEESPursuant to a Recommended Order of aTrialExaminer of the National LaborRelations Board, and in order to effectuate the policies of the NationalLabor Re-lationsAct, we herebynotify our employees that:WE WILL NOTdiscouragemembership in, oractivityon behalf of, RetailClerks Union Local No. 455, AFL-CIO, or any otherlabor organization, bydiscriminating against our employees in regardto theirhire or tenure of em-ployment, or any term or condition of employment.WE WILL NOT unlawfullyinterrogate our employees with respect to theirinterest in, or activities on behalf of,said Union,or any other labor organization.WE WILL NOTin any other manner interferewith,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labor or-ganizations,to join or assist the above-namedUnionor any other labor organi-zation,to bargain collectively through representatives of their own choosing, toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection,and to refrain from any or all such activities.WE WILL offerOpal Davis reinstatement to her former or a substantiallyequivalent position,without prejudice to her seniority or other rights and privi-leges, and we will make her whole for any loss of pay suffered as a result of ourdiscrimination against her.All our employeesare free to become or remain members of RetailClerks UnionLocal No. 455, AFL-CIO,or any other labor organization,or to refrain therefromexcept to the extent such right may be affectedby anagreementauthorized by Sec-tion 8(a)(3) of the NationalLaborRelationsAct of1947, as amended.THE GREAT ATLANTICAND PACIFICTEA CO., INC.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify the above-named employee if presently serving in theArmed Forcesof the UnitedStates of her right to full reinstatement upon applica-tion in accordance with the SelectiveService Actand theUniversal Military Train-ing and ServiceAct of1948, as amended,after discharge from theArmedForces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicatedirectly withthe Board'sRegional Office,6617 Fed-eral Office Building,515 Rusk Avenue,Houston,Texas,Telephone No. 8-0611, Ex-tension4271, if theyhave any question concerning this notice or compliance withits provisions.Caldwell Mfg. Co., Inc.andGaryl L. Bartlett.Case No. 17-CA.-f353.October 26, 1964DECISION AND ORDEROn July 20, 1964, Trial Examiner Sidney S. Asher, Jr., issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Ile also found that Respondent had not engaged in other un-fair labor practices alleged in the complaint and recommended dis-149 NLRB No. 20. CALDWELL MFG. CO., INC.113missal of those allegations.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and the briefs, and the entirerecord in the case, and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner with the exception notedbelow.2ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts, as its Order, the RecommendedOrder of the Trial Examiner, and orders that Respondent, CaldwellMfg. Co., Inc., Kearney, Nebraska, its officers, agents, successors, andassigns, take the action set forth in the Trial Examiner's Recom-mended Order, with the following addition :Add the following as it new paragraph 2(b), the present paragraph2(b) and those subsequent being consecutively relettered:"(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act andthe Universal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."1We are persuaded,aswas the Trial Examiner, that the motivating reason forBartlett's discharge was his union activities.We need not, however,and do not decidewhether other alleged reasons entered into Respondent's determination to rid itself of thisunion adherent since, on this record, we regard such reasons as mere pretexts.3 In view of the fact that the actions of James Caldwell would merely present cumulativeevidence of Section 8(a) (1) violations if he were found to have been held out by theRespondent as part of management,we find it unnecessary to pass on his status,and there-fore do not adopt any part of the Trial Examiner's discussion of that issue,nor his find-ings or conclusion with respect thereto.TRIAL EXAMINER'S DECISIONOn December20, 1963,Garyl L.Bartlett,Minden, Nebraska,filed charges againstCaldwell Mfg. Co., Inc.,Kearney,Nebraska,herein called the Respondent.Amend-ed chargeswere filed on February 7, 1964. On February 10, 1964,theGeneralCounsel' issued a complaint allegingthatsince late June 1963,the Respondent, bycertain specified conduct,has interferedwith,restrained,and coerced its employees,that during late Juneand early July 1963the Respondent deprived Bartlett of freemovement within the plant and restricted him to the welding area,and that on orabout November 29, 1963,the Respondent discharged Bartlett and since then hasfailed and refused to reinstate him, and that the Respondent's acts toward Bartlettwere engaged in because of Bartlett's interest in, adherence to, and activities on be-1The term"General Counsel"as used herein refers to the General Counsel of the Na-tional Labor Relations Board and his representatives at the hearing.770-076-65-vol. 149-9 114DECISIONSOF NATIONALLABOR RELATIONS BOARDhalf of United Brotherhood of Carpenters and Joiners of America, Local Union1430, affiliated with the AFL-CIO, herein called the Union. It is alleged that thisconduct violated Section 8(a)(1) and (3) of the National Labor Relations Act, asamended (61 Stat. 136), herein called the Act.The Respondent filed an answerdenying the commission of any unfair labor practices.Upon due notice, a hearing was held before Trial Examiner Sydney S. Asher, Jr.,on March 17 and 18, 1964, in Kearney, Nebraska.All parties were represented andparticipated fully in the hearing.After the close of the hearing, the General Coun-sel and the Respondent filed briefs which have been duly considered.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTThe complaint alleges, the answer admits, and it is found that the Respondent is,and at all material times has been, an employer engaged in commerce as defined inthe Act, and its operations meet the Board's jurisdictional standard; 2 and that theUnion is, and at all material times has been, a labor organization within the mean-ing of the Act.A. The Union's campaignOn June 19, 1963, the Union filed with the Board a petition in Case No. 17-RC-4196, seeking to represent certain employees of the Respondent for the purposes ofcollective bargaining.Pursuant to a stipulation for certification upon consent elec-tion entered into by the pai ties and approved by the Regional Director,' an electionwas conducted among the affected employees on July 9.4 Seventeen ballots werecast for the Union and 17 ballots against.On July 31 the Regional Director issueda certification of results of election.So far as the record shows, no union has everrepresented any of the Respondent's employees for the purposes of collective bar-gaining.B. Interference,restraint,and coercion1.By Robert E. Caldwella.Contentions of the partiesThe complaint alleges, the answer admits, and I find that, at all material times,Robert E. Caldwell was president of the Respondent, and its agent.The complaintfurther alleges, and the answer denies, that on or about June 20 Caldwell threatenedemployees with reprisals if they selected the Union as their bargaining representativeand suggested the formation of an independent labor organization among theemployees.b.FactsOn June 20, the day after the Union's representation petition was filed, the Re-spondent's employees were assembled in the plant and addressed by Robert E. Cald-well, president of the Respondent.The meeting started during a break period andcontinued into working hours.Almost all of the Respondent's approximately 40employees were present, as were also several management representatives.Caldwell read a portion of the Nebraska right-to-work law, and also part of apamphlet published by the National Labor Relations Board, to the effect that theemployees had a right of election and the right to join a union if they desired, withwhich management was not to interfere. He stated that he had belonged to a fewunions, that the plant was not big enough to have a union, and that if the Unionwere voted in, the plant "would have to go down to a 40-hour week."He furthersaid that he did not have to continue giving the employees certain benefits, such asovertime pay, breaks, bonuses, and vacation pay.He also asserted that if the em-ployees voted the Union in and "asked for too much he would close the doors."2 The Respondentis,andat all materialtimes has been, aNebraskacorporationwith itsprincipal place of business and plant at Kearney, Nebraska,where it Isengaged in themanufacture of grain storage equipmentThe Respondent annuallysellsgoods valued atmore than $50,000 directly to customers outside the State of Nebraska, and annually pur-chasesmaterials valued at more than $50,000 directlyfrom sources outside the State.3The term Regional Director as used herein refers to the Directorof Region17 of theNational Labor Relations Board4All dates hereafter refer to the year 1963,unless otherwise noted. CALDWELLMFG. CO., INC.115Finally Caldwell suggested that if the employees wanted a labor organization itwould be better to foim a committee among themselves for this purpose rather thanto "bring in outsiders."Sometime between the filing of the petition on June 19 and the election on July 9,Caldwell summoned to his office Donald Trembly, then a draftsman in the Re-spondent's engineering department.Caldwell inquired if Trembly had been ap-proached concerning the Union. Trembly replied that he had. Caldwell asked thename of the peison who had contacted Trembly. Trembly demurred. Caldwellstated that he had belonged to a union and thought he understood the Union.Ac-cording to Trembly's undenied ° testimony, which I credit, Caldwell then:... gave examples of what might happen if the union came into our plant andpossibly the hours would be kept to 40 hours; the bonuses would possibly becut out, and . . . he used Ed Reese as an example . . . and because the unionmight come in to the plant he might be sent home because of lack of work.c.ConclusionsIn my opinion the evidence detailed above amply supports a finding that on June 20in a speech to the assembled employees, and between June 19 and July 9 in aninterview with Trembly, Caldwell implicitly warned that, if the employees chose tobe represented by the Union, benefits would be withdrawn and hours would be cutin retaliation.Such threats of reprisal clearly violated Section 8(a)(1) of theAct.Nor do I feel that the coeicive and intimidatory effects of these specific warn-ings were neutralized by Caldwell's generalization which was uttered at the June 20meeting (but not during the interview with Trembly) that the employees had a rightto vote and join a union.'Let us turn now to the contention that Caldwell at the June 20 meeting violatedthe Act by soliciting the employees to form "an independent labor organization" asa substitute for bargaining through the Union. It may well be that, had it stoodalone, this suggestion might not have been violative of the Act, but instead mighthave constituted an exercise of flee speech protected by Section 8(c) of the Act.'However, this issue need not be decided.For here the iemark was not uttered in avacuum, but rather was made in the very same speech in which Caldwell threatenedreprisals if the Union were chosen by employees as their bargaining agent.Underthese circumstances and in such a context, the suggestion was clearly coercive innature and therefoie violated Section 8(a)(1) of the Act.2.By James L. Caldwella.Contentions of the partiesThe complaint alleges that James L. Caldwell was, at all material times, a sales-man inthe Respondent's employ and an officer, representative, agent, supervisorand/or acted on behalf and with the approval of the Respondent. It is furtheralleged that he engaged in certain specified conduct violative of Section 8(a)(1) ofthe Act.The answer alleges that James L. Caldwell "worked as a salesman, credit-man, andperformed services in the packaging and shipping of products [and] serv-G These findings of fact are based upon a synthesis of the testimony of Caldwell, Donzelvan Dyke, then welding forerun, Bob Carson then warehouse supervisor; and the follow-ing rank-and-file employees' Garyl L. Bartlett, Alfred Garrilts, Douglas Peterson, RogerAkin, and Teary W I lesinger0 Although Caldwell testified, lie did not mention this incident.7Haynes Stellite Company, Division of Union Carbide Corporation,136 NLRB 95, foot-note 10 I am aware Ihal enforcement of this case was deniedsub nom. Union CarbideCorp. v. N L.R B.,310 F 2d 844 (C A. 6). However, as a Trial Examiner I am bound tofollow established Board precedent which neither the Board nor the Supreme Court hasreversed.Novak Logginq Company,119 NLRB 1573; andScherrerand DavissonLoggingCompann,1119NLRB 15878The Board has, at least twice, declined to pass uponthis issuewhere it found that Sec-tion 8(a) (1) of the Act had been otherwise violated, on the ground that the scope of theOrder could not be affected.Ford Radio d Mica Corporation,115 NLRB 1046, 1048, en-forcement denied and remanded 258 I' 2d 457 (CA. 2), Supplemental Order, 122 NLRB34; andLeonard Refineries, Inc.,147 NLRB 488, footnote 4. But compareAlberto CulverCompany,136 NLRB 1432, 1433;Kelly Brothers Nurseries, Inc.,145 NLRB285; andS.N.C. Manufacturing Co., Inc.,147 NLRB 809. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDices in plant maintenance" and denies that he "was ever an officer, representative,agent, or supervisor of the Respondent or acting on behalf and with the approvalof the Respondent."b.FactsJames L. Caldwell is Robert E. Caldwell's son.During the crucial period-Maythrough November 1963-James L. Caldwell performed numerous functions forthe Respondent.He was a salesman; he cleaned, painted, and hauled equipment;,he drove a truck; he worked on the collection of overdue accounts receivable; and"pretty generally filled in whenever there was a need."From time to time he madeuse of an office designated "Sales Manager" and another designated "PurchasingAgent."'He sometimes wore sports clothes in the factory and at other timesworking clothes.He was hourly paid, receiving wages of $1.925 per hour.On one occasion prior to the election, James L. Caldwell told employee RogerAkin "that if the Union came in the shop would go to 40 hours a week or it couldclose."Moreover during the summer of 1963 Rex Montgomery, foreman of thesheet metal department, told Akin and another employee that James L. Caldwell"was thenew sales manager."On the other hand, both Robert E. Caldwell andJames L. Caldwell denied that the latter had authority of any kind over any em-ployees.And there is testimony that some new employees, when hired, were toldby Robert E. Caldwell that James L. Caldwell had no authority over the employees.'0c.ConclusionsThe guidelinesfor determiningwhether one person isacting asthe agent of an-otherare setforth in Section 2(13) of the Act, added by the Taft-Hartley Act in1947.It is well settled that Congress,in enactingthis subsection, "intended to dono more than to restore the applicability of common law agency principles of re-sponsibility, which preclude imputation of the acts of one person to another exceptwhen the one is actingas agentfor the other.""Bearingthese precepts in mind,what does the General Counsel rely upon to show agency?He stressesthe factthat JamesL. Caldwell from time to time was permitted to use an office. In myopinion, this proves verylittle sofar as apparent authoritygoes.The evidence alsoshows that Montgomery described James L. Caldwell as "salesmanager"; 12 however,James L Caldwell was not alleged in the complaint as holding such a position. Inany event, the weight to be properly accorded such evidence is more than offset bythe testimony that newly hired employees were informed of James L. Caldwell's lackof authority.Furthermore both James L. Caldwell and his father denied that hepossessed any authority over employees.The recordcontainsno direct proof thatJamesL. Caldwell possessed authority to issue any orders to any employee, or thatany employee considered him as a "boss."On the contrary, Bob Carson, a witnessfor the General Counsel, testified:Q. To your knowledgewas he a part of management atany time you werethere [April 1 to November 29] where he bossed any of the employees?A. No, sir [Emphasis supplied.]Finally, none of the conduct of which James L. Caldwell is accused was shown tohave occurred in the presence, or with the knowledge, of any member ofmanagement.9The Respondent has had nosales managersince 1962, and its'purchasing-agent died in1963.A new purchasing agent was hired in 1964"There was testimony as to statements of James L. Caldwell to others regarding theextent of his authority.Absent other evidence that it was within his authority to makesuch statements, they cannot be used to prove his agency.L. B.Woods,et at.,d/b/aBreckenridgeGasolineCompany,127 NLRB 1462, footnote 4.11 InternationalLadies'GarmentWorkers Union, AFL (B V D. Company, Inc) vN L.R B.,237 F. 2d 545, 551 (C A.DIC.). The General Counsel's brief citesChamps LinenServiceCompany,140 NLRB 1207, enfd 324 F. 2d 28, 30 (C.A. 10), as standing for theproposition that "strict rules of respondeat superior do not apply and specify [sic] agencyneed not be shown " But the court inChamparelied upon and quoted fromInternationalAssociation of Machinists, Tool and Die Makers Lodge No. 35 (Serriek Corp.) v. NL.R.B.,311 U S 72, 80. This was decided by the United States Supreme Court in 1940, before the'Taft-Hartley amendments were adopted. In view of the provisions of Section 2(13), addedto the Act in 1947, the precedent value of JAM would seem to be questionable.12 For this purpose it will be assumed, without deciding, that Montgomerywas then asupervisor and agent of the Respondent acting withinthe scopeof his authority, as theGeneral Counsel contends. CALDWELL MFG. CO., INC.117The General Counsel nonetheless relies upon two other factors as tending to showagency-the close family relationship between JamesL. Caldwelland the Respond-ent's president,and the similarity of statements madeby the twomen. To sup-port the proposition that such factors are indicative of the existence of a principal-agent relationship,theGeneral Counsel citiesContinentalMotors,Inc."But inthat and a similar case the Board relied heavily upon the fact that the Respondentconstituted a small family enterprise."Here, Robert E. Caldwell owns only 55 per-cent of the stock;no other member of his family is shown to have had a financialinterest in the Respondent,and he testified that"it'scommon knowledge in theplant and [sic] I and my son have never seeneye to eye."Asthe Respondent hereis not a family enterprise and as there is here evidence that the purported agent didnot necessarilyfollow thethinkingof his relative,I considerContinentaldistinguish-able from the instant case on its facts. I conclude that the General Counsel hasfailed to establish that JamesL. Caldwellwas, at any material time,an agent orsupervisor of the Respondent.It follows that the Respondent is not answerable forhis conduct."C. Union animusThe conductof Robert E.Caldwell described above indicates that the Respond-ent harbored antipathy towardthe Union.Indeed,with commendable candor, theRespondent's brief states: "The record is clear that Robert Caldwell was very muchopposed to the formation of a union in Respondent's plant."I am therefore con-vinced,and find,that on June 20, and for some time after, the Respondent exhibitedhostility against the Union.Thisconclusion is not related critically,but merely asa statement of fact.The Respondent had, of course,a legal right to show antago-nism toward the Union,so long as it took no action proscribedby the Act 1" But,as the United States Court of Appeals for the FifthCircuithas said:"antinunionbias and demonstrated unlawful hostility are proper and highly significant factorsfor Board evaluation in determining motive. 'Let us bear this in mind in con-sidering the remaining issues in this case.D. Discrimination against Bartlett1.Restriction to the welding areaa.Contentions of the partiesThe complaint alleges, the answer admits, and I find that,at all material times,John Ehernberger was plant superintendent of the Respondent,and its agent.Thecomplaint further alleges, and the answer denies, that during late June and earlyJuly 1963 Ehernberger"deprived Bartlett of free movement within the plant andrestricted him to the welding area" because of"Barlett's interest in, adherence to,and activities on behalf of, the Union."At the hearing Ehernberger admitted that,2 or 3 weeks before the election,he directed Donzel Van Dyke, then the weldingforeman,to "keep him[Bartlett]in the welding room."It therefore appears thatthere is no dispute as to the fact that Bartlett was restricted to the welding depart-ment for a period of time before the election."The only dispute seems to be as to13145 NLRB 1075.14 InContinentalthe purported agent was related to all three corporate officers. InFsore Brothers Oil Co, Inc,137 NLRB 191,enfd.317 F. 2d 710 (C.A. 2),the purportedagent was related toallthree officers and stockholders15The General Counsel Introduced Into evidence a letter written by employee Roger Akinto the Board's Regional Office after Akin had talked to James L. 'Caldwell.As this con-tains the correct address of the Regional Office and the correct case number,which Akintestifiedwas given to him by James L. Caldwell, the General Counsel contends that Ittends to show"James Caldwell'saccess to company records."I cannot agree.Therewere many sources other than company records from which such information could havebeen obtained.Indeed, James L. Caldwell testified that he had been given this data byTerry Liesinger.1"N L.R.B v. T. A.MoGahey, Sr.,et al., d/b/a Columbus Marble Works,233 F. 2d406, 409 (C.A. 5).17N.L R.B.v.Dan River Mills, Incorporated,Alabama Division,274 F. 2d 381, 384(C.A. 5).1"Ehernberger denied that he used the word "restricted"when talking to Van Dyke. Ideem it unnecessary to determine the exact words used.It Is enough to find, as Is appar-ently conceded,that the gist of Ehernberger's direction to Van Dyke was that Bartlettshould be confined to the welding department. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe reasonfor the restriction.The Respondent contends that the directive was is-sued in a legitimateattempttomaintainefficiencyand plantdiscipline.The Gen-eral Counsel, on the other hand, maintains that such assertedreason is a mere pre-text and that thetrue reasonwas discriminatory, thatis,an illegalattempt to curbBartlett's piounion activities.b.FactsGaryl L. (Speed) Bartlett, the Charging Party, first began to work for the Re-spondentin June 1961.He was classified as a welder and was assigned to thewelding department.After his first 3 weeks of employment, his immediate superiorwas Donzel Van Dyke, the Respondent's welding foreman.Two or three monthsafter his original hire, Bartlett's wages were raised from $1.50 to $1.60 per hour.Approximately 6 months later they were increased to $1.75 per hour.About a yearlater,Bartlctt'swages were raised for the thirdtimeto $1.85 per hour; and finallyin April or May 1963 they reached $2 per hour.When the Union began its campaign to organize the employees in May or June,Bartlett was active on its behalf. In June and early July he distributed union cardsto some of his fellow employees and tried to persuade them to vote for the Union.These activities sometimes took place at the employees' homes and sometimes inthe plant during lunchtime or break periods. In addition, Bartlett served as theUnion's obseiver at the election.19About 3 weeks before the election, Caldwell summoned Bartlett to his office.After stating that he knew that Bartlett was "one of the main people pushing thisunion," he inquired what benefit Bartlett thought he was going to achieve for theemployees.Bartlettreplied that he thought maybe they could improve their se-curity and their wages.Caldwell asked if Bartlett had ever belonged to a unionbefore.When Baitlett answered that he had belonged toa unioninCalifornia,Caldwell said- "Why in the hell don't you go back to California?" Bartlett re-sponded that he "didn't caie for it out in California."The conversation endedwith Caldwell's assertion that "he knew his future course of action, what he wasgoingto do." 20The natuie of Bartlett's work required him to perform the majority of his weldingin the welding department.But on occasion (about 4 hours per week) it wasnecessaryfor him to do welding elsewhere in the plant. Sometimes, also it becamenecessary for a welder to go to the toolroom or warehouse to obtain needed toolsor material, or to help obtain them, especially if the objectin question was tooheavy for one man to carry.Approximately 2 weeks before the election Ehernberger directed Van Dyke torestrict Bartlettto the weldingroom,adding "somethingto the effect about if hewanted to be in the Union we would let him weld like he was in the Union." nVan Dyke thentold Bartlettthat he had been restricted to the welding room andthat if he needed tools or parts from the toolroom or anythingelse from outsidethe welding department,to informVan Dyke, who would then obtain them for him.Bartlett asked,"Is this anorder from you or management?"Van Dyke replied:"The management." "On the next day, Ehernberger brought a work order to VanDyke and remarked that "it looked like we had plenty of work" to keep Bartlettbusy the entire day.2M1Thereafter, Ehernberger, Bob Carson, the warehouse super-visor, and some employees were gathered around Ehernberger's desk during abreak.Someone askedwhere Bartlett was.Ehernberger replied that "he had beenrestricted to the welding room."Later, in Bartlett'spresence,Carson asked VanDyke about the matter.Van Dyke answered that "he had orders he was to con-fine `Speed' [Bartlett] to the welding roomand he wasn't to go outsideat any time.He was doing too much union talking."[Emphasis supplied.]On July 9, themorning ofthe election, Van Dyke saidto Bartlett:"Theytold me againto tell youyou are restricted,that the same thing applies, if youwant sometools you inform10This fact is alleged in the complaint and admitted in the answer20 The findings of fact regarding this conversation are based upon Bartlett's undeniedtestimony.Although Caldwell testified, lie did not mention this incident21The findings of fact regarding this conversation are based upon Van Dyke's version ofwhat Ehernberger said.Eheenberger denied using the word "restrict" but admitted direct-ing Van Dylce "to keep a lot of work piled up on him and keep him in the welding room "22 The findings of fact regarding this conversation are basedupon asynthesis of thetestimony of Van Dyke and Bartlett.23The findingsof fact regarding this conversationare based upon a synthesis of thetestimony of Van Dyke and Ehernberger. CALDWELL MFG. CO., INC.119me and I will get them for you." Bartlett responded: "This looks like discrimina-tion against me."So far as the record reveals, nothing further has been said onthis subject by anyone at the Respondent's plant.c.ConclusionsThe Respondent's union animus, the fact that the Respondent knew Bartlett to bea leader of the prounion movement, and the timing of the restriction soon after theUnion filed its petition, when considered together, form a basis for concludingprimafaciethat the restriction was discriminatory.The Respondent, however, contendsthat the restriction was necessary because Bartlett "often left his station," "did a lotof running around during production hours prior to the election," and "violatedplant rules by not staying in his area and by not following regular supply proce-dure."To substantiate this contention, the Respondent showed that establishedprocedure at its plant requii ed the presence of someone from inventory controlwhenever tools, equipment, or materials were checked out.Further, on one occa-sion a few days before the election, employees weie gathering in little meetingsduring production hours.Ehernberger asked the employees to stop this visitingand return to work. In addition, Caldwell, Ehernberger, and Douglas Peterson, theRespondent's shectmetal foreman, testified that Bartlett roamed around the plantunnecessarily and was seen several times before the election in the tool checkoutarea and the warehouse, unaccompanied by any inventory control personnel.Onthe other hand, Van Dyke denied any knowledge that Bartlett moved around theplant outside the welding department for reasons other than production.The Respondent had, of course, a legitimate concern in enforcing proper inven-tory control methods and in inhibiting unnecessary visiting or gatherings duringworking hours which tended to impede production.But this fact is not enough toovercomethe strongprima faciecase made out by the General Counsel that Bart-lett's restriction was motivated,in part atleast, by the Respondent's desire toisolatethis union adherent from other employees and thereby reduce the effectiveness ofhis prounioncampaign.That this was a factor which strongly motivated Ehern-berger to restrict Bartlett to the welding department is made clear when we con-sider the sequence of events.Shortly after the petition was filed, Caldwell calledBartlettto his office, exhibitedantagonismtoward the Union and Bartlett, andstated that "he knew his future course of action."A little later Ehernberger toldVan Dyke torestrictBartlett, adding "if he wanted to be in the Union we will lethim weld like he was in the Union."Not much later Van Dyke stated to Carson,in explainingthe restriction, that Bartlett "was doing too much union talking."Onthe day of the Boardelectionthe restriction order was repeated to Bartlett.Butonce the electionwas over, the directive was never mentionedagain.Moreover, itis not without significancethat Bartlett was confined not only during working hours,but during break periodsas well."Surely, the Respondent's interestin productiondid not legitimately extend into the activities of its employees during break periods.Finally, it should he noted that Bartlettalone, amongall theRespondent's em-ployees, wassingledout for special treatment.These factors clearly disclose thatthe Respondent'smajor concern was not to stimulateproduction, but rather to cutdown theeffectivenessand frequencyof Bartlett's communication of prounion senti-mentsto his fellow employees. I accordingly conclude that the restriction was im-posed, inpartat least, forillegal and discriminatoryreasons.It therefore violatedSection8 (a) (1) and (3) of the Act.2.Dischargea.Contentions of the partiesThe complaintallegesthat on or about November 29 Caldwell discharged Bart-lett,and since then has failed and refused to reinstate him, because of Bartlett'sinterest in, adherence to, and activities on behalf of the Union.The answer deniesthese allegations,and alleges that"Bartlett was discharged with other former em-ployees at the time of a general reduction in the number of employees in the plant,and that he was discharged for cause and for business reasons entirely disassociatedfrom any activity for or on behalf of the Union."`*This appears from the fact that it was during a break period, when Bartlett's absencewas noted, that hhernberger announced Bartlett's restriction; also Van Dyke InformedCarson that Bartlett was not allowed to go outsideat any time. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.FactsOn November 29 a meeting was held in Caldwell'soffice.In addition to Cald-well, those present were Bartlett, Van Dyke, Carson, employees Lonnie Linder andEdward Reese, and another employee not identified on the record.According toBartlett,Robert Caldwell said he had made a decision,he had some help with his de-cision,and that since he . . . in a couple of cases wasn'tgetting the requiredworkand in a couple of cases wasn't getting the cooperation and that since hedidn't see any chance for advancement for us, he thought the company wouldbe better off and we would be better off if we would be discharged... .Caldwell described the interviewas follows:I told them that due to the fact that I had been unable to earn their considera-tion,either personal or otherwise,I didn't see how we could develop a pro-gram of any benefit to either one and that this was the final paycheck and asfar as I was concerned there was no prejudice.Since that date, no other welder has been hired by the Respondent to replaceBartlett.On February 5, 1964, sometime after the filing of the instant charge, Bartlettwent to the Respondent's plant and personally applied to Ehernberger and Caldwellfor reinstatement to his former job.This was vehemently refused.c.ConclusionsTo support its contention that the six discharges,of which Bartlett'swas one,constituted"a general reduction in the number of employees in the plant" basedupon economic considerations, the Respondent points to its payroll figures,as fol-lows:June 1963 ............ $18,404November 1963 ...... $17,367July 1963 ............ 17,112December 1963 ....... 15,171August 1963 .......... 22,012January 1964 ......... 18,531September 1963 ....... 22,751February 1964 ........ 14,969October 1963 ......... 26,713There was also testimony that when the payroll rises production increases, and viceversa.Caldwell testified under cross-examination that business"normally starts totaper off about that time [November 29] under normal conditions."Ehernbergertestified that work orders "were drastically reduced right after the first of Novem-ber," and that"at this time of year the work was slowing down and we were com-ing up to some required terminations of company personnel anyway."The Gen-eralCounsel,however,asserts that"the falsity and incongruity of this reason[economic necessity]ispatent,"pointing out that in September or October theRespondent had hired a new welder, who is still in its employ.Despite this fact,and the failure of the record to show whether there had been similar seasonalreductions in force in prior years, I cannot say that the General Counsel has madeouta prima faciecase that economic necessity was a"fabrication"merely to enablethe Respondent to rid itself of Bartlett,nor would the record support a finding thatthe Respondent deliberately cut deeper than it otherwise would have cut, simply inorder to reach Bartlett.This was a management judgment.As the United StatesCourt of Appeals for the Fifth Circuit has said:"Management is for management.Neither Board nor court can second-guess it or give it gentle guidance by over-the-shoulder supervision."' I conclude that the General Counsel has failed to estab-lish that the Respondent's decision to discharge six individuals on November 29 wasdiscriminatorily motivatedNext,let us examine the reasons why Bartlett was selected as one of those to bedischarged in the reduction in force.The record reveals that the choice of indi-viduals was a joint decision of Ehernberger and Caldwell, arrived at approximatelya week before the discharges were actually effectuated.The General Counsel'scontention that Bartlett was chosen for discriminatory reasons is supported by anumber of factors.Despite the.Respondent'sattempts to show otherwise, the21N.L.R.B. v.-T. A. McGahey,Sr., et al., d/b/a Columbus Marble Works,233 F. 2d406,413(C.A. 5).21CompareTennessee Packers, Inc., Frosty Morn Division,143 NLRB, 494(the layoffsof Halt, Black,and Lane). CALDWELL MFG. CO., INC.121conclusion is warranted that Bartlett had been a satisfactory employee for2iyears,'4 and had received a number of wage increases.The record shows that Bart-lett'swork had been criticized by management only about three times,the last suchevent having taken place early in 1963.'As previously noted, the Respondentharbored union animus, and knew Bartlett to be one of the spearheads of the unionmovement.Indeed,as related above,in crucial preelection period he was singledout and discriminatorily restricted to the welding room in order to deter his pro-union activities.But this is not all.During the Union's campaign,Caldwell re-marked to an unidentified person"that Bartlett was a troublemaker and he didn'twant him in his office."' And 2 or 3 months before Bartlett's discharge,in a con-versation concerning the Union,Van Dyke remarked to Bartlett,". . .something tothe effect that he was surprised that Robert Caldwell hadn't fired me [Bartlett] assoon as the Union lost the election,he was surprised I [Bartlett]was still there.s90Finally, it must be recalled that,about 3 weeks before the election,in an interviewabout the Union,Caldwell had asked Bartlett:"Why in the hell don'tyou go backto California?"and had added that he (Caldwell)"knew his future course of ac-tion."When all these factors are considered together,it is evident that the Gen-eral Counsel has made out a strongprima faciecase that the selection of Bartlettfor discharge on November 29 was dictated by the Respondent's desire to rid itselfof one of the Union's chief supporters.By way of defense against thisprima faciecase,Ehernberger denied that Bart-lett's known interest in the Union was a factor in selecting Bartlett for discharge.He testified that the only considerations were,A lack of ability to progress with the company in reference to new ideas, newprocesses,new production.Also another reason would be with regard to theconstant complaining and griping.He did not want to stay in the weldingroom or stay assigned to his area as he was requested to do.While the first asserted reason is couched in somewhat vague language, it nodoubt refers to the fact that the Respondent had two automatic welding machineswhich could be utilized for certain jobs.For the work on which they could beused, these machines were faster than manual welding and produced a cleaner end-product.For these reasons Ehernberger was anxious for the automatic welders tobe used.In this he seems to have experienced some resistancefrom Van Dyke,who was apparently partial to manual welding.Bartlett likewise appears to havebeen reluctant to use the automatic welding machines and complained about them."This difference of opinion regarding work processes may have been one of theconsiderations which led to the decision to discharge Bartlett and Van Dyke.As tothe remaining reasons given by Ehernberger as explanation for Bartlett'sdischarge,a number of witnesses testified that Bartlett was a constant and chroniccomplainer.But it is doubtful in my opinion if this fact weighedveryheavily inthe decision to discharge Bartlett.With regard to Ehernberger's complaint thatBartlett"did not want to stay in the welding room or stay assigned to his area ashe was requested to do,"ithas already been found above that Ehernberger's mainconcern about Bartlett's supposed"wandering" outside the welding department wasnot to help efficiency but instead to interdict Bartlett's prounion activities.I am persuaded that the Respondent'sdefenses have not overcome the GeneralCounsel's strongprima faciecase.At most,the Respondent has proved only that"Van Dyke described him as "fairly fast" and as a better-than-average welder.Cald-well admitted that Bartlett was an average welder.Ehernberger admitted that he hadstated that Bartlett was a good welder,explaining that by this he meant that Bartlettwas "an average welder and able to handle the average type of welding,it does not includeautomatic welding "28These were faulty welding on a bale elevator in February 1963,faulty welding ontongues for trailer frames in late February or early March 1963, and breaking the shaftof a circle cutter "in the fore part of '63."28 This finding of fact is based upon the testimony of Donald Trembly, who overheardthe remark.Although Caldwell testified, he did not deny this.30This finding of fact is based upon Bartlett's undenied testimony.Although Van Dyketestified,he did not mention this incident.3' I consider as a distortion of the facts Ehernberger's testimony on direct examinationthat Bartlett"primarily declined to use" and"fail[ed] to use"automatic welders.To theextent that this leaves time impression that Bartlett refused to use these machines whenordered to so, it is erroneous.More accurately-as Ehernberger admitted on cross-examination-although Bartlett may have grumbled,he "never refused to use any machineor any particular process." 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome legitimate considerations might have entered into the decision.But the proofthat illegalmotivation was at the root of the matter remains. I accordingly con-clude that the Respondent discharged Bartlett on November 29, 1963, in part, atleast, because of Bartlett's known aid and assistance to the Union.Such conductviolated Section 8(a)(1) and (3) of the Act.THE REMEDYItwill be recommended that the Respondent cease and desist from the unfairlabor practices which it has committed.As the violations of the Act found to havetaken place are persuasively related to other unfair labor practices proscribed bythe Act, the danger of their commission in the future is to be anticipated from theRespondent's past conduct. It will therefore be recommended that the Respondentcease and desist, not only from the unfair labor practices found, but also from inany manner infringing upon the rights of its employees guaranteed in Section 7 ofthe Act.Affirmatively, it will be recommended that the Respondent offer Garyl L. Bartlettimmediate and full reinstatement to his former or a substantially equivalent posi-tion,without prejudice to any seniority or other rights and privileges previously en-joyed.In addition, it will be recommended that the Respondent make him wholefor any loss of pay he may have suffered by reason of the discrimination againsthim, by paying to him a sum of money equal to that which he normally wouldhave earned from the date of his discharge to the date of his reinstatement, less hisnet earnings during the said period.The backpay provided for herein shall becomputed on a quarterly basis, in the manner established by the Board, with interestat the rate of 6 percent per annum It is further recommended that the Respond-entmake available to the Board, upon request, all records needed to facilitate thecalculation of the amount of backpay due hereunder, and post appropriate notices.Upon the basis of the above findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.CaldwellMfg Co, Inc, is, and at all material times has been, an employerwithin the meaning of Section 2(2) of the Act.2.United Brotherhood of Carpenters and Joiners of America, Local 1430, affili-ated with the AFI- CIO, is, and at all material times has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discriminatorily restricting Garyl L. Bartlett to a specifiedareaof its plant,and by discriminating in regard to his tenure of employment, thereby discouragingmembership in the above-named labor organization, the Respondenthas engaged inand is engagingin unfairlabor practices within themeaningof Section 8(a)(3) ofthe Act.4.By the foregoing conduct, and by other conduct interfering with,restraining,and coercing its employeesin theexercise of the rights guaranteed in Section 7 ofthe Act, the Respondenthas engaged in and is engaging in unfairlabor practiceswithin themeaning of Section8 (a) (1) of the Act.5.The above-described unfair labor practices tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce, and constituteunfair labor practicesaffectingcommerce within the meaning of Section 2(6) and(7) of the Act.6.The General Counsel has failed to establish that James L. Caldwell was, atany material time, a supervisor or agent of the Respondent within themeaning ofSection 2(11) or (13) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in this case, I hereby recommend that the Respondent, CaldwellMfg. Co., Inc., Kearney, Nebraska, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in any labororganizationby restricting its em-ployees to any specified area of its plant, or discriminating against themin regardto their tenure of employment or any other terms or conditions of theiremployment.(b) Threatening its employees with reprisal should they choose any labor or-ganization as theircollective-bargaining representative.(c)Coercingor attemptingto coerceits employees,as a substitute for bargain-ing through any other labor organization,to form anemployee committee for thepurpose of bargaining with management. CALDWELL MFG. CO., INC.123(d) In any other manner interfering with, restraining, or coercing its employeesin th exercise of rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Offer Garyl L. Bartlett immediate and full reinstatement to his former or asubstantially equivalent position, without prejudice to any seniority or other rightsand privileges previously enjoyed, and make him whole for any loss of pay sufferedby reason of the discrimination against him.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to computethe amount of backpay due hereunder.(c) Promptly upon receipt from the Regional Director for Region 17 of copiesof the attached notice marked "Appendix," " cause such copies to be signed by itsrepresentative and posted in conspicuous places at its plant in Kearney, Nebraska,including all places where notices to employees are customarily posted.(d)Maintain such posting for 60 consecutive days, during which reasonablesteps shall be taken to prevent such notices from being altered, defaced, or coveredby any other material.(e)Notify the said Regional Director, in writing, within 20 days from the re-ceipt of this Decision," what steps it has taken to comply herewith.It is further recommended that the complaint herein be dismissed insofar as italleges that the Respondent is answerable for the conduct of James L. Caldwell.32 If this Recommended Order should be adopted by the Board, the words "the Recom-mended Order of a Trial Examiner" shall be stricken from the notice, and the words "aDecision and Order" shall be substituted thereforIf the Board's Order should be en-forced by a decree of ii United States Court of Appeals, the words "Decision and" shallbe stricken from the notice, and the words "Decree of the United States Court of Appeals,Enforcing an" shall be substituted therefor.33 If this Itecouunended Order should be adopted by the Board, the words "20 daysfrom the receipt of this Decision" shall be stricken, and the words "10 days from the dateof this Order" shall be substituted therefor.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to conduct our labor relations in compliance with theNational Labor Relations Act, you are notified that:WE WILL NOT discourage membership in any union by restricting our em-ployees to any certain area of our plant, discharging them, or discriminatingagainst them in regard to any other working conditions.WE WILL NOT threaten our employees with reprisal if they should choose anyunion to represent them as their collective-bargaining agent.WE WILL NOT coerce or try to coerce our employees, as a substitute forbargaining through any other union, to form an employee committee to bar-gain with management.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist any union, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any and allsuch activities.WE WILL offer Garyl L. Bartlett immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to any seniorityor other rights and privileges previously enjoyed, and make him whole for anyloss of pay suffered as a result of the discrimination against him.Our employees are free to become, remain, or refrain from becoming or remain-ing members of any union.CALDWELL MFG. CO., INC.,Employer.Dated-------------------By-------------------------------------(Representative)(Title)itle) 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-If the above-named employee is currently serving in the Armed Forcesof the United States we will notify him of his right to full reinstatement after dis-,charge from the Armed Forces, upon application in accordance with the SelectiveService Act and the Universal Military Training Service Act of 1948,as amended.This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice or compliance with its provisions may bedirected to the Board'sRegional Office,1200 Rialto Building, 906 Grand Avenue,KansasCity,Missouri,Telephone No. Baltimore 1-7000,Extension 731.Mangel Stores Corporation and Shopper's Fair of Columbiana,Inc.andAmalgamated Clothing Workers of America, AFL-CIO.Case No. 25-CA-1856.October 26, 1964DECISION AND ORDEROn July 10, 1964, Trial Examiner Phil W. Saunders issued his De-cision in the above-entitled proceeding, finding that the Respondentshad engaged in and were engaging in certain unfair labor practices,and recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondents filed exceptions to the TrialExaminer's Decision and a supporting brief, and the General Counselfiled a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Trial Examiner's Decision, theexceptions, and the briefs, and hereby adopts the Trial Examiner'sfindings,' conclusions,2 and recommendations.'We find, in agreement with the Trial Examiner, that the Respondents violated Section8(a) (1) of theAct by,inter elia,promising economic benefits to Harden.Although theevidence in support of this finding is not spelled out in the Trial Examiner'sDecision, therecord shows that General Manager Greenfield asked Harden,on November 23, 1963,whether he remembered what they had talked about 2 days before ; when Harden asked ifGreenfield meant the conversation about Harden's proving himself, working up to depart-ment head,assistant manager, and then to Greenfield'sposition,Greenfield replied, "Yes,you can either take the company or the Union."2 In affirming the Trial Examiner's finding that Harden was discriminatorily discharged,we find, as did the Trial Examiner,thatthe Respondents' contention that Harden wasdischarged pursuant to a no-solicitation rule validly promulgated and enforced is withoutmerit.Even assuming the existence of such a rule,the Trial Examiner found, and weagree, that Harden did not violate it, as he engaged in solicitation only on nonworkingtime in nonselling areas of the store.149 NLRB No. 19.